Citation Nr: 0717352	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 1999, for the grant of service connection for cervical 
spondylosis.

2.  Entitlement to an effective date earlier than September 
30, 1999, for the grant of a 60 percent rating for a 
lumbosacral spine disorder.


REPRESENTATION

The veteran represented by:  Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
to December 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which granted the veteran's claims for service connection for 
a cervical spine disorder and an increased rating for a 
lumbosacral spine disorder.  The RO assigned a 20 percent 
rating for the cervical spine and a 60 percent rating for the 
lumbosacral spine effective from October 30, 2001.  She 
appealed requesting earlier effective dates.  

In an August 2005 decision, the RO granted effective dates of 
September 30, 1999 for service connection for the cervical 
spine disability and for the 60 percent evaluation for the 
lumbosacral spine disorder.  She has continued to request 
even earlier effective dates.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
greatest possible benefit unless he or she specifically 
indicates otherwise).  In August 2006, she testified at a 
hearing at the Board's office in Washington, DC, before the 
undersigned.  


FINDINGS OF FACT

1.  In April 1998, the Board denied the veteran's claim for 
an increased rating for a low back disorder.

2.  A VA outpatient treatment report dated July 8, 1998, 
indicates the veteran complained of severe neck and back 
pain; on physical examination, she had moderate limitation of 
the thoracolumbar column except for extension, which was 
severely limited; she was instructed to use a cane or walker 
during periods of exacerbation.

3.  On September 30, 1999, the RO received a claim for an 
increased rating for the low back disorder and a petition to 
reopen a previously denied claim for service connection for a 
cervical spine disorder.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective earlier than 
September 30, 1999, for the grant of service connection for 
cervical spondylosis.  38 U.S.C.A. §§ 5103A, 5107, 5110; 38 
C.F.R. §§ 3.102, 3.157, 3.400.

2.  The criteria are met for an effective date of July 8, 
1998, for the grant of a 60 percent rating for the 
lumbosacral spine disorder.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent the veteran VCAA notice letters in May 2001, 
February 2002, and January 2003.  The letters provided her 
with notice of the evidence necessary to support her claims 
that was not on record at the time the letters were issued, 
the evidence VA would assist her in obtaining, and the 
evidence it was expected that she would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letters 
satisfied the first three notice requirements outlined in 38 
C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The letters requested that she 
provide or identify any evidence supporting her claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With regard to the veteran's claim for service connection for 
a cervical spine disorder, the RO granted this claim in the 
June 2003 rating decision and she filed a notice of 
disagreement (NOD) with the effective date assigned.  Since 
the claim was more than substantiated, VCAA notice was no 
longer required.  See Dunlap v. Nicholson, No. 03-320, slip 
op. at 6 (Vet. App. Mar. 22, 2007), see also, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (an NOD is not 
considered a claim for benefits triggering § 5103(a) 
notification).  Furthermore, the RO sent her letters in March 
and June 2006, which provided her notice of the disability 
rating and effective date elements of her claims.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice as to the effective date element of the veteran's 
claims was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the 
claims in an August 2005 statement of the case (SOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing her claims, the RO obtained the veteran's 
service medical records (SMRs), and VA outpatient treatment 
records.  An April 2003 letter was received from Dr. Alegade.  
In addition, VA examinations were scheduled in February 2002 
and January 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Statutes and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  
See 38 C.F.R. § 3.400(r), (q)(1)(ii).

Once a formal claim for compensation has been allowed, the 
report of a VA examination will be accepted as an informal 
claim for increased benefits, and the date of claim will be 
the date of the examination.  38 C.F.R. § 38 C.F.R. § 3.157.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a); 
see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In order for benefits to be paid under laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed 
with VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Legal Analysis

In an August 2006 letter, the veteran argued that she is 
entitled to an effective date, at the very earliest, in June 
1983 (the day she injured her back) or at the very latest, in 
June 1991 (the day she requested an examination for an 
increased rating). 

The claims file indicates the veteran was discharged from 
military service in December 1983.  Later that month, she 
filed a claim for service connection for low back and neck 
disorders.  In a January 1985 decision, the RO granted her 
claim for service connection for a chronic iliolumbar strain 
(claimed as a low back condition) and assigned a 10 percent 
rating effective from December 1983, the day after she was 
discharged from service.  The RO denied her claim for service 
connection for a neck condition.  She did not appeal that 
decision.

Following the January 1985 decision, the veteran filed 
several claims for an increased rating for the low back 
disorder, which were denied.  She appealed the RO's June 1991 
decision, which denied her claim for an increased rating, to 
the Board.  In April 1998, the Board also denied her claim.  
The Board's April 1998 decision became final when issued.  38 
C.F.R. § 20.1100 (2006).   And furthermore, because this 
decision is final, this means she is not entitled to an 
effective date earlier than April 1998 for an increased 
rating for the low back disorder.

On September 30, 1999, the RO received a claim from the 
veteran for an increased rating for the low back disorder and 
a petition to reopen the previously denied claim for service 
connection for a neck condition.  The date these claims were 
received is the basis for the current effective date.  As an 
initial matter, the Board notes there has been some confusion 
over the fact that these claims appears to be dated on July 
23, 1999, but were not received by the RO until September 30, 
1999 (see Hearing Tr., pgs. 9-10 (August 2006)).  It is noted 
that an Authorization and Consent to Release Information to 
the VA form (VA Form 21-4142) was attached to the claim and 
dated September 23, 1999.  So the most likely scenario is 
that the claim was also signed in September and that the 
"9" had been mistaken for a "7".  Regardless, the date-
stamp on the claim is September 30, 1999.  The Court has held 
that in the absence of clear evidence to the contrary, the 
law presumes the regularity of the administrative process.  
Jones v. West, 12 Vet. App. 98, 100 (1998); YT v. Brown, 9 
Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  

As mentioned, a report of a VA outpatient or hospital 
examination can be considered an informal claim for benefits 
if the examination involves treatment for a disability for 
which service-connection has previously been established.  
See 38 C.F.R. § 3.157(b)(1).  A VAOPT report dated July 8, 
1998, indicates the veteran complained of chronic neck and 
back pain.  It was noted that her gait was inappropriately 
sized and slightly antalgic (i.e. painful).  There was 
tenderness on palpation from the cervical spine to the lumbar 
spine except for the mid-back region.  All motions of the 
thoracolumbar column were moderately limited except for 
extension, which was severely limited.  She was instructed in 
the safe and proper use of a straight point cane and rolling 
walker during periods of exacerbation.

With regard to the veteran's claim for an increased rating, 
the July 1998 VAOPT record may be considered an informal 
claim for an increased rating.  38 C.F.R. § 3.157.  The 
claims file does not contain any other correspondence or 
report of treatment between April and July 1998.  So July 8, 
1998, is the earliest possible effective date for her claim 
for an increased rating for the low back disorder.

With regard to the veteran's claim for service connection for 
the cervical spine disorder, September 30, 1998, is the 
earliest possible effective date because this is the date her 
petition to reopen was received.  The Board is unable to 
grant an earlier effective date, by statute and regulation, 
the effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied and not timely appealed.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 
8 Vet. App. 332, 340 (1995).

For these reasons and bases, an effective date of July 8, 
1998, is granted for the assignment of the 60 percent rating 
for the low back disorder.  The claim for an earlier 
effective date for the grant of service connection for a 
cervical spine disorder, however, must be denied because the 
preponderance of the evidence is unfavorable-meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).





							(CONTINUED ON NEXT PAGE)
ORDER

A July 8, 1998 effective date is granted for the assignment 
of the 60 percent rating for the low back disorder.

The claim for an earlier effective date for the grant of 
service connection for the cervical spine disorder is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


